Title: From Thomas Jefferson to Craven Peyton, 18 February 1801
From: Jefferson, Thomas
To: Peyton, Craven



Dear Sir
Washington Feb. 18. 1801.

I find myself very much indebted for your kind agency in the purchase of the lands for me from the Henderson’s, and shall be still more so if you will take for me also Tucker Woodson’s part at the price of 500. D. proposed by him, putting off paiment till the month of June, within the course of which all the shares shall be paid for. you mention having bought mr Kerr’s part. I do not know whether I am to conclude from your letter that you would be willing to let that go with the others. I should willingly give you the same price as to Tucker Woodson, as it is interesting to me to get as much of the tract as I can. I still think it would be better that it should be kept quite out of sight that I am concerned in this: if the division could be put off till immediately after our April court I may attend to it, or at least be in the way to advise concerning it. should you procure Woodson’s or propose to part with your own share, I will thank you for a line.
Yesterday the election was concluded, which fixes me here. I shall nevertheless pay a visit to Monticello somewhere between the middle of March & our April court. accept assurances of the esteem of Dear Sir
Your friend & servt

Th: Jefferson

